         Case 1:18-cr-00601-PGG Document 278 Filed 03/30/20 Page 1 of 2



                       LAW OFFICES OF JAMES R. DEVITA, PLLC
                                     81 MAIN STREET, SUITE 504
                                 WHITE PLAINS, NEW YORK 10601-1719
                                             (914) 328-5000
                                          FAX (914) 946-5906
                                  E-Mail: jdevita@jamesrdevitalaw.com
                                                                                          —
                                                                                NEW YORK CITY OFFICE:
                                                                                217 BROADWAY, SUITE 707
                                                                                NEW YORK, NY 10007
                                                                                (212) 619-3730




                                               March 30, 2020


VIA ECF
Honorable Paul B. Gardephe
United States District Judge for the Southern District of New York
United States Courthouse
40 Centre St.
New York, New York 10007

       Re: United States v. Gonzalez, et al., 18 Cr. 601 (PGG)

Dear Judge Broderick:

         I writing to request an adjournment of the deadline for filing pretrial motions on behalf of
my client in the above referenced case, Jean-Claud Okongo Landji, and his co-defendant Jibril
Adamu, from March 31, 2020 to May 1, 2020. Thomas Dunn, Esq., counsel to Mr. Adamu, joins
in this request.

        As Your Honor will recall, Mr. Landji and Mr. Adamu are the two defendants who first
appeared before Your Honor in connection with this case on October 30, 2019, after having been
extradited from Croatia on October 17, 2017. Our pretrial motions are currently due tomorrow,
March 31, 2020. As a result of the combination of the complete lockdown of MCC for over ten
days beginning in late February related to the search for a weapon, and the current coronavirus
quarantine, we have had extremely limited contact with our clients, solely over the telephone for
a few short calls. In addition, the various measures taken by the Bureau of Prisons have deprived
our clients of meaningful access to the discovery materials. Finally, the restrictions upon travel
and access to our offices has made the preparation of motions logistically extremely difficult. I
therefore respectfully request that the deadline for motions on behalf of Messrs. Landji and
Adamu be extended to May 1, 2020.
        Case 1:18-cr-00601-PGG Document 278 Filed 03/30/20 Page 2 of 2
Hon. Paul G. Gardephe                        -2-                                March 30, 2020


       I have discussed this request with Assistant United States Attorney Hellman, and he has
no objection.


                                            Respectfully submitted,

                                            s/ James R. DeVita
                                            James R. DeVita


cc:    Assistant United States Attorney Matthew Hellman (by ECF)
       Assistant United States Attorney Eleanor Tarlow (by ECF)
